Citation Nr: 0727514	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-03 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO) that reduced the evaluation assigned for 
asthma from 100 percent to 30 percent, effective October 
2002.

An October 13, 2005 Board decision determined that the 
reduction of the assigned 100 percent evaluation for asthma 
was proper.  The October 13, 2005 Board decision also found 
that the criteria for a compensable evaluation for osteoma 
with frontal sinusitis had not been met, and, further found 
that the criteria for a 60 percent rating for asthma had been 
met.  The veteran appealed the October 2005 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By an Order dated April 10, 2007, the Court granted 
a Joint Motion to remand the issue of entitlement to 
restoration of a 100 percent evaluation for asthma.  This 
Order served to vacate that part (and that part only) of the 
Board's October 13, 2005 decision that denied the issue of 
entitlement to restoration of a 100 percent evaluation for 
asthma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that in a March 1998 rating action, the RO 
assigned the veteran a 100 percent evaluation for asthma, 
effective December 18, 1997.  In a June 2002 rating decision 
the RO, primarily on the basis of VA respiratory examinations 
dated in September 2000 and January 2002, reduced the 
evaluation assigned for asthma from 100 percent to 30 
percent, effective October 2002.

The Joint Motion has noted (page 5) that the Board must 
address whether the veteran continued to use high dose 
corticosteroids after his initial 100 percent disability 
rating for asthma.  Further, the Joint Motion stated (page 
6), in pertinent part, as follows:

In this case, despite the September 2000 
examination request, there is no 
competent medical opinion stating whether 
[the veteran] was using high dose 
corticosteroids after his initial 100 
percent disability rating.  Therefore, 
the Board should consider and explain 
whether a more detailed medical opinion 
is necessary to decide the claim.

A review of the pertinent records reveals that the medicine 
regimen used to treat the veteran's asthma during the time 
period in question has been varied and has involved multiple 
medications (including Flovent and Flunisolide).  In that the 
Joint Motion has noted that the Board must address whether 
the veteran was using high dose corticosteroids after his 
initial 100 percent disability rating, the Board finds that a 
review of the veteran's claims file by a VA physician would 
be useful in this case.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
referred to the appropriate VA health 
professional for an opinion.  Following a 
review of the medications used to treat 
the veteran's asthma disability, the 
examiner should state whether the veteran 
was using any medications that could be 
considered high dose corticosteroids 
after the receipt of his 100 percent 
disability rating for asthma, in other 
words, subsequent to March 1998 and 
including through June 2002.  In 
addition, the physician is asked to 
compare the medication regimen used to 
treat the veteran's asthma prior to and 
after March 1998, and state whether any 
significant changes had occurred (in 
particular, the examiner should state 
whether the medications used to treat the 
veteran's asthma after March 1998 
signified that the veteran's asthma had 
improved).

If deemed necessary to answer these 
questions, the veteran should be 
scheduled for an examination in person.  

2.  The issue on appeal should again be 
adjudicated with consideration of any and 
all additional evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





